Citation Nr: 0004379	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-22 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.

2. Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1984.

This matter comes to the Board of Veterans Appeals (Board) 
from a June 1995 rating decision of the Regional Office (RO) 
which denied the veteran's claims for an increased rating for 
his service-connected bipolar disorder and for a total rating 
based on individual unemployability due to service-connected 
disability.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

The veteran asserts that the symptoms of his bipolar disorder 
have increased in severity and that he is unable to work as a 
result.  In this regard, the Board notes that there is 
conflicting medical evidence of record.  It is noted that the 
veteran was hospitalized by the Department of Veterans 
Affairs (VA) in March 1998 and that his symptoms included 
manic exacerbations, decreased need for sleep, increased 
spending, hypersexuality, pressured speech and difficult 
urges to harm others.  He related that his compliance with 
his medication had gradually declined and he had stopped 
taking it regularly because he was distracted.  The diagnosis 
was bipolar affective disorder, current episode hypomanic.  

VA outpatient treatment records show that the veteran was 
seen in April 1998, and his mood was OK.  He had no suicidal 
or homicidal ideation.  The Global Assessment of Functioning 
(GAF) score was 45.  

During a VA psychiatric examination in November 1998, the 
veteran noted that he had some thoughts of suicidal.  The 
diagnosis was bipolar affective disorder, recent depression.  
The GAF score was 65.  The examiner commented that the 
veteran had some difficulty with occupational and social 
functioning and extreme vulnerability in his functioning 
level and highly dependent on the consistent use of 
medication and environmental circumstances.  As his 
representative points out, the veteran's claims folder was 
not available for review by the examiner in conjunction with 
this examination.  

In addition, the Board points out that the veteran argues 
that he is in receipt of Social Security Administration (SSA) 
benefits due to the severity of his bipolar disorder.  By 
letter dated May 1996, the RO contacted the SSA and requested 
that it furnish the records that agency used in making its 
determination.  It does not appear, however, that any records 
were received.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his bipolar 
disorder since 1994.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
psychiatry, if available, to determine 
the nature and extent of his bipolar 
disorder. The psychiatrist should 
describe how the symptoms of bipolar 
disorder affect the veteran's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should include 
a complete rationale for all opinions 
expressed.  The examiner should assign a 
GAF score and a definition of the 
numerical code assigned in order to 
comply with the requirements of Thurber 
v. Brown, 5 Vet. App. 119 (1993).  All 
necessary tests should be performed.  The 
entire claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




